THE THIRTEENTH COURT OF APPEALS

                                    13-16-00659-CR


                                  The State of Texas
                                          v.
                                   Miguel Martinez


                                  On appeal from the
                     332nd District Court of Hidalgo County, Texas
                           Trial Cause No. CR-0324-16-F


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the appeal of the trial court should be dismissed for want in

jurisdiction in part, and the judgment of the trial court reversed and remanded in part.

The Court orders the appeal DISMISSED FOR WANT OF JURISDICTION IN PART

and the trial court’s judgment REVERSED and REMANDED IN PART for further

proceedings in accordance with its opinion.

      We further order this decision certified below for observance.

April 12, 2018